 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     JESSICA CORRO
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                         Case No.: 2:15-CR-140 MCE
12
                    Plaintiff,
13
     vs.                                               STIPULATION AND ORDER
14                                                     CONTINUING STATUS CONFERENCE
     JESSICA CORRO, and GLADYS                         AND EXCLUDING TIME UNDER THE
15                                                     SPEEDY TRIAL ACT
     MONDRAGON,
16
                    Defendants.                        Date:        April 29, 2021
17                                                     Time:        10:00 a.m.
                                                       Court:       Hon. Morrison C. England, Jr.
18

19

20

21
            This matter is presently set for a status conference/potential change of plea hearing on
22

23   April 29, 2021. The parties previously continued the matter by stipulation to April 22, 2021.

24   The Court, on its own motion, continued the status conference by Minute Order to the current
25   date of April 29, 2021 (ECF Entry Number 282). The parties now request to continue the status
26
     conference/potential change of plea hearing to May 20, 2021.
27
     STIPULATION AND ORDER CONTINUING STATUS
28   CONFERENCE
 1          This matter has previously been continued based on public health concerns related to the
 2
     COVID-19 pandemic. During the more than thirteen-month period since mid-March 2020, a
 3
     series of national, state, and local events unfolded related to the spread of COVID-19. The Chief
 4
     Judge in response issued General Orders 612, 617, 618, 620, 624, 628, and 630. These orders
 5

 6   restricted access to the federal courthouses within the district. The first order restricted public

 7   access starting on March 18, 2020. The last order, issued April 2, 2021, extended the courthouse
 8
     restrictions for up to an additional 90-days.
 9
            Ms. Corro and Ms. Mondragon are released under pre-trial conditions. Both live in
10
     separate locations in Southern California. On March 19, 2020, California Governor Gavin
11

12   Newsom issued Executive Order N-33-20 ordering all California residents to shelter in place

13   unless their services are needed to perform work in critical infrastructure functions. A series of
14
     surges and improvements in virus infection rates have resulted in corresponding increases or
15
     easing of shelter in place restrictions in California. These circumstances prevented defense
16
     counsel and their respective clients from meeting in-person. These meetings are necessary to
17

18   prepare for a change of plea hearing and to discuss the consequences of a change of plea,

19   including immigration consequences, and completion of sentencing mitigation investigation.
20
            The case involves allegations of transportation and distribution of controlled substances
21
     involving locations ranging from Southern California, Nevada, Utah, and this district. The arrest
22
     of Ms. Mondragon and Ms. Corro occurred in Orland, California, approximately 100 miles from
23

24   Sacramento. Investigation of the events surrounding their alleged participation in this case

25   therefore involves an extensive area spanning at least three states.
26
            The government has proposed resolution of the case as to both Ms. Corro and Ms.
27
     STIPULATION AND ORDER CONTINUING STATUS
28   CONFERENCE
 1   Mondragon. Both defendants face potential consequences relating to their citizenship status if
 2
     the matter resolves through a negotiated disposition. In addition, defense counsel for both
 3
     defendants desire to conduct additional research regarding sentencing mitigation. Defense
 4
     counsel are therefore in need of additional time to conduct mitigation investigation, much of
 5

 6   which involves witnesses and evidence located in Southern California, and legal research as to

 7   the potential consequences of a negotiated settlement.
 8
            Plaintiff United States of America by and through Assistant United States Attorney Paul
 9
     Hemesath, and Attorney Tasha Chalfant on behalf of Defendant Gladys Mondragon, and
10
     Attorney Todd D. Leras on behalf of Defendant Jessica Corro, stipulate as follows:
11

12          1.   By this stipulation, Defendants now move to exclude time between April 22, 2021

13               and May 20, 2021 under Local Code T-4. The United States does not oppose this
14
                 request.
15
            2. Due to the volume of discovery in the case and the extensive geographical distance
16
                 between locations relevant to this investigation, defense counsel for Ms. Mondragon
17

18               and Ms. Corro are engaged in ongoing review of the discovery and defense

19               investigation related to sentence mitigation in this matter. This investigation is
20
                 necessary to explain the history and characteristics of each defendant.
21
            3.   Defense counsel for Ms. Mondragon and Ms. Corro represent and believe that failure
22
                 to grant additional time as requested would deny each of them the reasonable time
23

24               necessary for effective preparation, taking into account the exercise of due diligence.

25          4. Based on the above-stated facts, the parties jointly request that the Court find that the
26
                 ends of justice served by continuing the case as requested outweigh the best interest
27
     STIPULATION AND ORDER CONTINUING STATUS
28   CONFERENCE
 1              of the public and the Defendants in a trial within the time prescribed by the Speedy
 2
                Trial Act.
 3
            5. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
 4
                seq., within which trial must commence, the time period of April 22, 2021 to May 20,
 5

 6              2021, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), and (B)

 7              (iv) [Local Code T-4] because it results from a continuance granted by the Court at
 8
                Defendants’ request on the basis that the ends of justice served by taking such action
 9
                outweigh the best interest of the public and the Defendants in a speedy trial.
10
            6. Nothing in this stipulation and order shall preclude a finding that other provisions of
11

12              the Speedy Trial Act dictate that additional time periods are excludable from the

13              period within which a trial must commence.
14
            Assistant U.S. Attorney Paul Hemesath and Attorney Tasha Chalfant have reviewed this
15
     proposed order and authorized Todd Leras via email to sign it on their behalf.
16
     DATED: April 23, 2021
17
                                                          By      /s/ Todd D. Leras for
18                                                                PAUL HEMESATH
                                                                  Assistant United States Attorney
19
     DATED: April 23, 2021
20
                                                          By      /s/ Todd D. Leras for
21                                                                TASHA CHALFANT
                                                                  Attorney for Defendant
22                                                                GLADYS MONDRAGON
23
     DATED: April 23, 2021
24                                                        By      /s/ Todd D. Leras
                                                                  TODD D. LERAS
25                                                                Attorney for Defendant
                                                                  JESSICA CORRO
26

27
     STIPULATION AND ORDER CONTINUING STATUS
28   CONFERENCE
 1                                                ORDER
 2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 3
     hereby ordered that the status conference in this matter, scheduled for April 29, 2021, is vacated.
 4
     A new status conference/potential change of plea hearing is scheduled for May 20, 2021, at
 5

 6   10:00 a.m. The Court further finds, based on the representations of the parties and Defendants’

 7   request to exclude time, that the ends of justice served by granting a continuance outweigh the
 8
     best interests of the public and the Defendants in a speedy trial. Time shall be excluded under
 9
     the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary
10
     attorney preparation taking into consideration the exercise of due diligence for the period from
11

12   April 22, 2021, up to and including May 20, 2021.

13          IT IS SO ORDERED.
14   Dated: April 27, 2021
15

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATION AND ORDER CONTINUING STATUS
28   CONFERENCE
